17 A.3d 331 (2011)
YOUNG'S SALES AND SERVICE, Respondent,
v.
UNDERGROUND STORAGE TANK, Indemnification Board and Underground Storage Tank Indemnification Fund, Petitioners.
No. 802 MAL 2009.
Supreme Court of Pennsylvania.
January 19, 2011.

ORDER
PER CURIAM.
AND NOW, this 19th day of January, 2011, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by Petitioner, is:
In a question of first impression not previously determined by this Court, does the Commonwealth Court's holding that eligibility for recovery from the Underground Storage Tank Indemnification Fund is on a "per tank" basis misinterpret the purpose of and misapply both federal and state laws requiring mandatory financial responsibility for underground storage tanks and threaten the overall financial sustainability of the Fund itself?
Petitioner's Application Seeking Leave to Supplement the Petition for Allowance of Appeal is DENIED, as moot.